DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed on 02/10/2021 has been entered. Claims 1-8 remain
pending in the application. Applicant’s amendment overcomes all objections and 112 rejections mentioned in the previous office action.
Response to Arguments
Applicant’s arguments (See pages 8 and 9 of the arguments) with respect to claims have been considered but they are not persuasive.
Applicant argues on pages 8 and 9 that Tian does not teach or suggest the use of a controller configured to calculate a position of the rotor based on the first feedback current and the second feedback current as presently recited.

Examiner respectfully disagrees as Fig. 5 clearly discloses items 414 and 416 respectively take the first feedback current (Item Isq) and the second feedback current (Isd). These currents are based on measured or sampled currents Isα and Isβ. The position of the rotor is estimated using item 412 (See para 0040). It is noted that the features upon which applicant relies (i.e., to calculate a position of the rotor based on the first feedback current and the second feedback current) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner further believes that the based on sampled currents not the feedback currents as argued according to applicant’s Figs. 4, 8, and 11.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Crosby et al. US Pub. no. 2017/0294819 A1 in a view of Tian US Pub. No. 2016/0276966 A1.

Regarding claim 1, Crosby discloses
A power tool (See Fig. 1), comprising:
a tool element (Item 107); (See para 0045)

a drive circuit (Item 106) electrically connected to the motor for driving the motor to output power; (See para 0048) 

Crosby is silent about
“a controller electrically connected to the drive circuit for outputting control signals to control the drive circuit;
wherein the controller is configured to output a control signal that varies with a change of a position of the rotor to control the drive circuit based on a repeatedly sampled current of the motor so that at least one of an input voltage or a current of the motor varies approximately in a sine wave, the controller comprises a signal processing module, the signal processing module is configured to obtain a first feedback current and a second feedback current based on all of the sampled currents of the motor, the first feedback current is related to a torque of the motor, and the second feedback current is related to a magnetic field strength of a stator.”

Regarding claim 1, Tian discloses a controller (See Fig. 2, item 206) electrically connected to the drive circuit (Item 202) for outputting control signals (Pulse width modulation signals) to control the drive circuit; (See para 0027)


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a controller to output a control signal and to obtain feedback currents as disclosed by Tian in Crosby’s teaching to implement field oriented control (FOC) technique in order to estimate rotor position which also allows smooth and energy-efficient startup FOC control. (See Tian’s para 0041 and 0042)

Regarding claim 2, a combination of Crosby and Tian discloses, wherein the signal processing module is configured to estimate a current speed (wEST) of the motor based on all of the sampled currents of the motor, to set a target speed (wRef) of the motor, and to compare the current speed of the motor with the target speed of the motor and make adjustments based on a comparison result to obtain at least one of a first target current (Isqref) or a second target current. (See para 0040)

Regarding claim 4, a combination of Crosby and Tian discloses, wherein the signal processing module is configured to compare the first feedback current with the first target current and make adjustments based on the comparison result to obtain a first target voltage (Vsq) and a second comparison and configured to compare the second feedback current with the second target current and make adjustments based on the comparison result to obtain a second target voltage (Vsd) (see para 0039).

Regarding claim 6, Crosby teaches 
A control method of a power tool (See Fig. 1) comprised of a motor (Item 200), having a rotor (Item 210) and a stator (Item 230) (See Fig. 1, para 0045, 0051 and 0052), configured to output power to drive a tool element (Item 107) (See para 0045), a drive circuit (Item 106) electrically connected to the motor for driving the motor to output power, 
and a controller electrically connected to the drive circuit for outputting control signals to control the drive circuit, (See para 0048) 
 

“the control method comprising:
setting a target speed of the motor; 
repeatedly obtaining a sampled current of the motor;
based on all the sampled currents of the motor, outputting control signals that vary with a change of a position of the rotor to control the drive circuit such that at least one of an input voltage (AC output) or a current of the motor varies approximately in a sine wave; 
obtaining a first feedback current related to a torque of the motor and a second feedback current related to a magnetic field strength of the stator based on the sampled current of the motor;
estimating a current speed of the motor based on the sampled current of the motor or detecting the current speed of the motor based on a speed detection device;
obtaining at least a first target current based on the current speed and the target speed of the motor, the first target current being related to the torque of the motor;
obtaining a second target current, the second target current being related to the magnetic field strength of the stator;
obtaining a first target voltage based on the first feedback current and the first target
current;
obtaining a second target voltage based on the second feedback current and the second target current;

obtaining a target voltage applied to the motor based on the first target voltage and the second target voltage; and


Regarding claim 6, Tian discloses the control method comprising:
setting a target speed (wRef) of the motor; (See para 0040)
repeatedly obtaining a sampled current (Stator currents)  of the motor; (See para 0039)
based on all the sampled currents of the motor, outputting control signals (Control signal output component or PWM component) that vary with a change of a position of the rotor to control the drive circuit (Item 202) such that at least one of an input voltage (AC output) or a current of the motor varies approximately in a sine wave; (See para 0027 and 0040. The AC output is a sine wave by its definition being AC. It should be noted that a position (Theta) is inputted to items 418A and 418B. The control signal output component varies with the change in theta. Fig. 5 shows a closed loop system where the position is varied based on the sampled current. See para 0040)
obtaining a first feedback current (Isq) related to a torque of the motor and a second feedback current (Isd) related to a magnetic field strength of the stator based on the sampled current of the motor; (See para 0039 and 0040. It should be noted that inherently, Isq current is q axis current which is related to current or torque whereas Isd current is d axis current which is related to flux or magnetic field strength of a stator)

estimating a current speed (west) of the motor based on the sampled current of the motor or detecting the current speed of the motor based on a speed detection device; (See para 0040. The bold portion is optional which has not been considered)

obtaining a second target current (IsdRef), the second target current being related to the magnetic field strength of the stator; (IsdRef is related to the magnetic field strength of the stator because it is d-axis current related to a flux of the stator. See para 0035)
obtaining a first target voltage (Vsq) based on the first feedback current and the first target current; (See para 0039)
obtaining a second target voltage (Vsd) based on the second feedback current and the second target current; (See para 0039)
obtaining a target voltage (Vsα or Vsβ) applied to the motor based on the first target voltage and the second target voltage (See para 0039); and
generating PWM signals based on the target voltage applied to the motor to control the drive circuit. (See para 0040)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the steps mentioned by Tian in Crosby’s teaching to implement field oriented control (FOC) technique in order to estimate rotor position which also allows smooth and energy-efficient startup FOC control. (See Tian’s para 0032)

Claims 3, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Crosby et al. US Pub. no. 2017/0294819 A1 in a view of Tian US Pub. No. 2016/0276966 A1 and further in a view of Yang et al. US 2006/0132074 A1.
Regarding claim 3, a combination of Crosby and Tian is silent about, “wherein the signal processing module is configured to, based on the comparison result, automatically allocate the first target current and the second target current following a principle of maximum torque per unit current.”

Regarding claim 3, Yang discloses wherein the signal processing module is configured to, based on the comparison result, automatically allocate the first target current (q axis current) and the second target current (d axis current) following a principle of maximum torque per unit current. (See para 0009)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to automatically allocate the first target current and the second target current following a principle of maximum torque per unit current as taught by Yang in Tinag’s and Crosby’s for producing maximum torque-per-ampere. (See Yang’s para 0009)

Regarding claim 5, a combination of Crosby and Tian is silent about
“wherein the signal processing module is configured to generate a target voltage applied to the motor based on the first target voltage and the second target voltage, compare the target voltage with a maximum allowable voltage, and, based on the 

Regarding claim 5, Yang discloses wherein the signal processing module is configured to generate a target voltage (Input voltage to a summer) applied to the motor based on the first target voltage (q axis voltage) and the second target voltage (d axis voltage), compare the target voltage with a maximum allowable voltage (Vsmax), and, based on the comparison result, determine whether the target voltage is greater than or equal to the maximum allowable voltage; and configured to, when the target voltage is greater than or equal to the maximum allowable voltage, make voltage adjustments based on the comparison result to obtain the second target current and output the second target current wherein the second target current (negative d-axis current) is less than zero. (See para 006 and 0010-0012)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a maximum voltage comparison and decision unit to generate a target voltage and compare the target voltage with a maximum allowable voltage as disclosed by Yang in Tinag’s and Crosby’s to offset a counter-electromotive force to avoid decrease in a current applied to the motor. (See Yang’s para 0012)

Regarding claim 7, a combination of Crosby and Tian is silent about “performing comparison and adjustments based on the current speed and the target speed of the motor and allocating the first target current and the second target current to achieve maximum torque per unit current based on a result of comparison and adjustments.”

Regarding claim 7, Yang teaches performing comparison and adjustments based on the current speed (we) and the target speed (w*e) of the motor and allocating the first target current (q-axis current) and the second target current (d-axis current) to achieve maximum torque per unit current based on a result of comparison and adjustments (See para 0009).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the speed comparison and allocation of the target currents as taught by Yang in Tinag’s and Crosby’s for producing maximum torque-per-ampere. (See Yang’s para 0009)

Regarding claim 8, a combination of Crosby and Tian is silent about “comparing and determining whether the target voltage applied to the motor is greater than or equal to a maximum allowable voltage allowed by a power supply device that powers the power tool, when the target voltage is greater than or equal to the maximum allowable voltage, causing adjustments performed to be based on a result of the comparison between the target voltage and the maximum allowable voltage to obtain the second target current and wherein the second target current is less than or equal to zero.”

Regarding claim 8, Yang teaches comparing and determining whether the target voltage (Input voltage to a summer) applied to the motor is greater than or equal to a maximum allowable voltage (Vsmax) allowed by a power supply device (Voltage VDC which denotes the supply voltage) that powers the power tool (The supply voltage VDC could be used to power the power tool of Crosby) and, when the target voltage is greater than or equal to the maximum allowable voltage, causing adjustments performed to be based on a result of the comparison between the target voltage and the maximum allowable voltage to obtain the second target current and wherein the second target current is less than or equal to zero. (See para 006 and 0010-0012)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a maximum voltage comparison and decision unit to generate a target voltage and compare the target voltage with a maximum allowable voltage as disclosed by Yang in Tinag’s and Crosby’s to offset a counter-electromotive force to avoid decrease in a current applied to the motor. (See Yang’s para 0012)

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.079(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.



/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846